Citation Nr: 1711417	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-47 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a psychiatric disability.

3.  Entitlement to a rating in excess of 10 percent for left knee tendonitis prior to August 10, 2010, and in excess of 20 percent from August 10, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty training from September 2002 to January 2003.  The Veteran had additional National Guard service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequently, jurisdiction of the claim was transferred to the RO in Montgomery, Alabama.

The issues of service connection for a psychiatric disability and erectile dysfunction, as secondary to a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 10, 2010, the Veteran's left knee disability manifested with range of motion limited to, at worst, 90 degrees of flexion and 0 degrees of extension, and, pain, with no indication of instability, recurrent subluxation, ankylosis, or degenerative arthritis. 

2.  From August 10, 2010, the Veteran's left knee disability manifested with range of motion limited to, at worst, 25 degrees of flexion and normal extension, with pain, flare-ups, and no recurrent subluxation, ankylosis, or degenerative arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability, prior to August 10, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes (DC) 5260, 5261 (2016).
2.  The criteria for a rating in excess of 20 percent for a left knee disability, from August 10, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DC 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision);  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2016 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficient characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements. Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint. 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Ratings based on limitation of motion of the joint will not be combined with ratings for arthritis of the same joint.  38 C.F.R. § 4.71a, DC 5003 (2016).

The Veteran is current rated for limitation of flexion of the left knee.  Under Diagnostic Code 5260, used for rating limitation of flexion of a knee, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating is warranted for knee flexion limited to 30 degrees.  A maximum 30 percent rating is warranted for knee flexion limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260 (2016).

With regard to limitation of extension, a 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261 (2016).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each Diagnostic Code.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).  A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).
Other diagnostic codes relating to the knee are Diagnostic Codes 5256 (ankylosis), 5257 (instability), 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum). Those conditions are not shown on examination or any medical evidence of record, and the Board finds that application of those Diagnostic Codes is not warranted. 38 C.F.R. § 4.71a (2016).   The evidence does not show that it is symptomatic beyond those symptoms reported and rated for limitation of motion.

Left Knee

The Veteran claims that a current service-connected left knee disability is worse than compensated by his current ratings for the relevant periods.  After a thorough review of the competent medical evidence of record, to include multiple VA examinations and VA medical records, the Board finds that the Veteran's left knee disability for both periods does not warrant a higher rating than that already assigned for those respective periods.  As such, the Veteran's claim for an increased rating for his left knee condition for both relevant periods must be denied. 

Prior to August 10, 2010 

For the period prior to August 10, 2010, the Veteran's left knee disability is rated at 10 percent for limitation of motion.  Under this Diagnostic Code a knee disability must be limited to 30 degrees of flexion or less and 15 degrees of extension or less to warrant the next higher rating of 20 percent.  38 C.F.R. § 4.71a, DC 5260, 5261 (2016).  Here, the Board notes that the competent evidence of record does not demonstrate that the Veteran's left knee, during that relevant period, manifested to a degree in which a higher 20 percent rating is warranted under the Diagnostic Code. 

At a July 2008 VA examination, the Veteran was noted with flexion limited to 90 degrees, with normal extension.  The examiner noted that it was not feasible to perform repetitive motion to determine loss of motion due to repetitive use.  He indicated that the Veteran was extremely apprehensive and retreated from him with every attempt at examining him.  This occurred despite the examiner trying to reassure the Veteran that he would come to no harm.  During the examination, the examiner noted no evidence of instability or ankylosis, and no objective signs of giving way or swelling.  The Veteran had exquisite tenderness when any attempt to palpate the patellar tendon was made, but there was no swelling, heat, or redness noted in that area.  With specific regards to instability, upon physical examination, the examiner noted negative McMurray test, and no indication of instability in the anterior, posterior, or medial lateral direction.  Additionally, the Veteran's disability was noted to require no assistive device and manifested with a normal gait; however, the Veteran walked with a severe limp.  The examiner noted subjective reports by the Veteran of increased pain after prolonged standing or walking; however, he also noted that the Veteran claimed he could walk up to a mile, but suffered from flare-ups every two days that lasted all day.  X-ray diagnostics were unremarkable.  The VA examiner ultimately diagnosed the Veteran with possible left patellar tendinitis.  

A review of the post-service VA medical records show similar manifestations of the Veteran's left knee, as noted in his July 2008 VA examination.  X-ray diagnostics during the period again demonstrated unremarkable results, and functional testing in a March 2009 report noted range of motion within functional limits.  Those medical records did not identify or diagnose any additional conditions of the Veteran's left knee that would warrant any higher or separate ratings.  With specific regards to instability, the Board notes no evidence of any indication of instability of the Veteran's left knee.  Indeed, a March 2009 VA medical record showed that the Veteran exhibited good dynamic standing balance.   

Applying the findings of the July 2008 VA examination and VA medical records to the appropriate Diagnostic Code for limitation of motion for the knee; the next higher 20 percent rating is only warranted where flexion is limited to 30 degrees or extension is limited to 15 degrees of extension.  38 C.F.R. § 4.71 (a), DC 5260, 5261 (2016).  Here, the Veteran's flexion at its worse has only been limited to 90 degrees, with extension of 0 degrees. Considering the range of motion of the left knee disability, a higher 20 percent rating is not warranted under either Diagnostic Code 5260 or 5261 for extension.  Likewise, no higher or separate rating is warranted, even with consideration of painful motion and other factors. 

The Board has considered any additional disabilities due to pain, weakness, fatigability, or incoordination of a joint that would more nearly approximate a disability picture warranting a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain was noted to be present on VA examinations and medical records, there has been no significant change of function or range of motion on repetition identified on any examination of the left knee.  Therefore, functional loss due to pain is rated at the same level where functional loss/motion is impeded.  A range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board acknowledges that the Veteran has asserted he experiences flare-ups of increased pain.  However, even the Veteran himself has not alleged that such pain causes further limitation of motion; indeed, such further limitation on flare-ups would need to amount to nearly half of the normal tested range for a higher 20 percent rating to be warranted.  Additionally, the Board also notes that the Veteran has not asserted any additional symptoms other than additional pain during such flare-ups.  A review of the entire claims file reveals that the Veteran, while consistently noting increased pain in his left knee, especially after prolonged standing or walking, does not assert any decrease in motion or range.  In fact, during his July 2008 VA examination, the Veteran was noted to be able to walk a mile.  Finally, even if the Veteran had asserted loss of range of motion due to pain and flare-up, the Board finds that the Veteran to be not competent to adequately assess the specific degree of limitation with regard to the objective standards of the Diagnostic Code.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The VA examiner was not able to corroborate the limitation on flare-up as the Veteran was not experiencing flare-up at the time of the examination.   However, the limitation of flexion shown on examination was to 90 degrees, and the Board notes that the Veteran's range of motion would need to decrease by three-fold to flexion of 30 degrees before a higher 20 percent rating would be warranted.  The Board finds that the evidence offered by the VA examination to be more probative and as such, the current rating appropriately compensates the Veteran for functional loss due to knee pain.  38 C.F.R. § 4.59 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board finds that the preponderance of the evidence is against a claim for a rating in excess of 10 percent for a left knee disability.  The evidence shows that the Veteran's disability does not warrant a higher rating or separate rating under any Diagnostic Code for rating the knee.  As the preponderance of evidence is against the finding for a higher rating, the Veteran's claim must be denied for the period prior to August 10, 2010.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From August 10, 2010 

Here, the Veteran's left knee disability rating was granted an increased rating in a September 2010 rating decision from the RO, when he was granted a 20 percent rating for his left knee from August 10, 2010.  The rating and effective date was based on an August 2010 VA examination that showed severely diminished range of motion and instability.  The Veteran notes that a higher rating for his left knee during this period, to include a separate rating for instability, is warranted.  The Board finds that the medical evidence of record since August 2010 shows that the Veteran's left knee disability has not manifested to a degree in which a higher than 20 percent rating is warranted for range of motion, and that instability has not been demonstrated during the relevant period.  Therefore, the Board finds that the Veteran's claim for an increased rating in excess of 20 percent must be denied. 

The Veteran's current left knee disability is rated 20 percent for limitation of motion.  Under this Diagnostic Code a knee disability must be limited to 15 degrees of flexion or less and/or 20 degrees of extension or more to warrant the next higher rating of 30 percent.  38 C.F.R. § 4.71a, DC 5260, 5261 (2016). 

During the pendency of the appeal, the Veteran was provided several VA examinations for the left knee disability in August 2010, August 2015 and May 2016.  

At his August 2010 VA examination, the Veteran was noted with flexion limited to 25 degrees, with normal extension.  While pain on active motion was noted, no additional objective evidence of pain or decreased motion was identified by the VA examiner upon repetitive motion.  During the examination, the examiner noted subjective reports of giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  However, upon examination no evidence of subluxation, locking episodes, ankylosis, or effusion was shown.  The Veteran reported pain, but no flare-ups during the examination.  No assistive devices were noted to be required by the Veteran's left knee condition.  Upon physical examination, the Veteran was negative for abnormal weight bearing.  X-ray diagnostics of the left knee were unremarkable with no fractures or signs of degenerative changes.  

In a June 2014 VA medical/treatment note, the Veteran's left knee disability was again evaluated.  During this examination, the Veteran's range of motion was tested and showed limitation of motion of 110 degrees of flexion and normal extension.  The medical professional noted some complaints of pain and buckling; however, he ultimately noted no objective signs of instability. 

In August 2015, the Veteran's left knee was evaluated again.  During this examination, the Veteran's range of motion was limited to 125 degrees of flexion with normal extension; again, complaints of pain were identified.  Upon testing, muscle strength was noted to be slightly abnormal, with some increased pain upon prolonged standing and walking.  Here, the Veteran noted he was unable to walk or stand for long periods of time.  No instability was noted upon testing, to include anterior/posterior drawer tests being negative, with no subluxation or dislocations identified.  X-ray diagnostics demonstrated no degenerative changes.  

In May 2016, the Veteran was provided his most recent VA examination regarding his left knee disability.  The examiner, after a review of the medical records and claims file, diagnosed the Veteran with left knee tendonitis.  The Veteran was noted to have pain, and limited range of motion with prolonged walking, standing, and weight bearing.  The Veteran stated that he could not bend or climb stairs.  He denied having flare-ups.  On examination, the examiner noted that the Veteran had abnormal range of motion, with flexion limited to 75 degrees and extension to 0 degrees.  The examiner noted only slight additional functional loss or limitation upon repeat motion testing to 60 degrees of flexion, and normal extension, with no pain on weight bearing.  The examiner noted some tenderness and pain in the left knee.  The Veteran's left knee strength was noted as normal, with no sign of ankylosis.  Extensive joint stability testing noted no indication of instability in the Veteran's left knee, specifically noting no history of subluxation, lateral instability, or recurrent effusion; to this end, anterior/posterior, medial, and lateral instability tests all returned normal.  X-rays found no degenerative arthritis of the left knee.  The examiner was unable to assess the degree in which the Veteran experienced functional loss due to factors such as pain, weakness, excess fatigability or incoordination, after repetitive use over time and provided a basis for that inability. 

A review of the remaining post-service VA medical records on file shows some tests for range-of-motion that show limitation of the left knee.  However, such results fail to provide any specific objective measurements of the Veteran's range of motion.  These medical records, which includes physical therapy and treatment sessions for his nonservice-connected back and right knee, only note pain and that the Veteran's active range of motion in his knees are "wfl" (within functional limits).  Those medical records did not identify or diagnose any additional conditions of the Veteran's left knee that would warrant any higher or separate rating.

Applying the findings of the VA examinations and medical reports to the appropriate Diagnostic Code for limitation of motion for the knee; the next higher 30 percent rating is only warranted where flexion is limited to 15 degrees or extension is limited to 20 degrees of extension.  38 C.F.R. § 4.71 (a), DC 5260, 5261 (2016).  Here, the Veteran's flexion at its worse has only been limited to 25 degrees, during his August 2010 VA examination, with extension consistently at 0 degrees.  Considering the range of motion of the left knee disability, a 30 percent rating is not warranted under either Diagnostic Code 5260 or 5261 for extension. However, no higher or separate rating is warranted, even with consideration of painful motion and other factors.  Furthermore, the level of additional limitation alleged on flare-ups is not shown to be of such frequency or duration to warrant a finding of limitation of motion that warrants any higher or separate rating. 

The Board has also considered any additional disabilities due to pain, weakness, fatigability, or incoordination of a joint that would more nearly approximate a disability picture warranting a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain was noted to be present on VA examinations and medical records, there has been no significant change of function or range of motion on repetition identified on any examination of the left knee.  Therefore, functional loss due to pain is rated at the same level where functional loss/motion is impeded.  A range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

While the Board acknowledges that the Veteran has asserted he experiences flare-ups, like the prior period, such claims of flare-ups are inconsistent and does not assert a correlation to causing further limitation of motion, but instead only increased pain.  Here, the VA examiners of record noted no significant loss of limitation of motion after repetitive testing, and identified no further functional loss due to pain, weakness, excess fatigability, or incoordination.  The most recent VA examiner was not able to corroborate the limitation on flare-up as the Veteran was not experiencing flare-up at the time of the examination and denied having flare-ups.  However, upon repetitive testing the limitation of flexion was shown to be only further limited to 60 degrees; this range of motion remains insufficiently severe as to warrant a 30 percent rating.  The Board finds that the evidence offered by these medical professionals to be most probative and as such, the current rating appropriately compensates the Veteran for functional loss due to knee pain.  38 C.F.R. § 4.59 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With specific regards to the Veteran's left knee instability, the Board notes that the preponderance of the competent medical evidence of record is against the finding that the Veteran's left knee suffers from a compensable level of instability, and as such, a separate rating under Diagnostic Code 5257 is also not warranted.  To this end, the Board does acknowledge that during the Veteran's August 2010 VA examination, the examiner noted subjective reports of giving way and instability as part of the Veteran's left knee disability.  However, the Board finds that such report is not only the only instance during the entire claims process that instability had been identified, but such diagnosis of instability in that examination was provided without noting any specific tests for joint instability was performed.  Specifically, in both the Veteran's latter two examinations, specific instability tests for anterior, posterior, medial, and lateral instability were conducted and identified no instability in the left knee.  No such tests were noted in the August 2010 examination.  As such, the Board finds that this single examination identifying instability in the left knee does not constitute a diagnosis for instability as to warrant a separate rating. 

Further, the Board does recognize that the Veteran currently required a use of a knee brace on a consistent basis for his left knee.  To this end, however, the Board finds that the very fact that he requires a knee brace does not automatically indicate the presence of instability, especially in light of examinations and tests that indicate no instability exists.  Here, the Board relies on the VA examiner's experience and expertise in such complex medical matters to identify the presence of instability, in light of the Veteran's use of a knee brace.  Here, even considering the Veteran's knee brace, VA examiners of record have noted no signs of instability upon physical examination.  The Board finds such results to be most probative.   

The Board finds that, with the exception of the August 2010 VA examination, the Veteran has not consistently or continuously asserted instability, giving-out, or falling/tripping due to his left knee.  While, in the August 2010 examination, giving-out was noted, even in that examination report, subluxation was noted to be negative, with no subjective complaints of falling by the Veteran.  Likewise, a review of the medical/treatment records demonstrates many occasions of physical therapy for his knees and back, with no specific complaints of instability, giving-out, or falling/tripping.  As such, the Board finds that the preponderance of the evidence is against any finding of instability of the Veteran's left knee disability, and that a separate rating for such a symptom is not warranted. 

The Board finds that the preponderance of the evidence is against a claim for a rating in excess of 20 percent for a left knee disability.  The evidence shows that the Veteran's disability does not warrant a higher rating or separate rating under any Diagnostic Code for rating the knee.  As the preponderance of evidence is against the finding for a higher rating, the Veteran's claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the knee disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's knee disabilities is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned ratings.  The evidence does not show marked interference with employment due to the knee disabilities.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

The Board also notes that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.


ORDER

Entitlement to an increased rating in excess of 10 percent for a left knee disability, prior to August 10, 2010, is denied.  

Entitlement to an increased rating in excess of 20 percent for a left knee disability, from August 10, 2010, is denied.  

REMAND

The Board finds that additional development is necessary prior to adjudication of the remaining claims on appeal.

The Board notes that with regards to the Veteran's claim for a psychiatric disability, to include PTSD and depression, the Veteran's more recent VA and private examinations of record are incomplete for adjudication on the merits, and further development, to include acquiring an addendum opinion is necessary.  Specifically, the VA afforded the Veteran with a VA psychiatric examination for his claimed psychiatric disabilities in May 2016.  During this examination, the Veteran was diagnosed with substance-induced depressive disorder, secondary to alcohol dependence.  Along with this diagnosis, the examiner noted that since there was some indication in which the Veteran started drinking prior to his enlistment, the alcohol dependence existed prior to service.  Therefore, since the substance-induced depressive disorder was a result of his alcohol dependence, it was not caused by any aspect of his active service. 

During the same examination, the VA examiner conducted a PTSD analysis with regards to the Veteran's claimed in-service stressor and his claimed PTSD condition.  To this end, the examiner noted that the Veteran's situation did not amount to an axis one diagnosis of PTSD, as there was no evidence of the Veteran's in-service stressor, of witnessing a sexual assault.  The examiner also found that the Veteran's claimed symptomatology to be inconsistent with the criteria for a diagnosis for PTSD.  The examiner opined that even though there was a previous diagnosis for PTSD by a different VA physician, Dr. B. D., this physician does not have specific VA training for PTSD, and therefore, cannot render an adequate diagnosis for such a condition. 

The Board takes issue on several fronts with regards to the May 2016 VA examination report, and finds that such examination is incomplete.  Specifically, the examiner's conclusion that the substance-induced depression was due to a pre-existing condition of alcohol dependence prior to service raises a question as to whether the onset of the depression was also prior to service.  If the substance-induced depressive disorder also existed prior to service, the opinion fails to meet the level of evidentiary standard requisite to overcome the Veteran's presumption of soundness.  

In order to rebut the presumption of soundness condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of soundness condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

Furthermore, the Board notes that the May 2016 VA examiner made no conclusion with regards to baseline disability upon entry into service, nor if such conditions were aggravated by any incident of the Veteran's active service.  The Board notes that, VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004 )(citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); Horn v. Shinseki, 25 Vet. App. 231, 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the Veteran is not entitled to service-connection benefits. On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  38 C.F.R. § 3.322 (2016).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). 

The Board finds that, after a thorough review of the medical examinations and opinions of record, that the evidence does not reach the high standard of clear-and-unmistakable evidence, and as such, the presumption of soundness has not been rebutted.   As the Veteran's entry examination fails to demonstrate a preexisting psychiatric condition, the evidence of record must demonstrate by clear and unmistakable evidence that the condition actually existed prior to service, and that such condition was clearly and unmistakably not aggravated by service.  The Board notes that the VA examiner's opinion fails to rise to the level of certainty as required to rebut the Veteran's presumption of soundness, and as such, the analysis and conclusion remain insufficient.  Consequently, an addendum opinion must be provided to discuss and opine on the etiology of the Veteran's psychiatric condition.  As such, the Board finds that an addendum opinion that reconciles such discrepancies must be obtained for the VA to fulfill its duty to the Veteran.      

The Board finds that with regards to the issue of PTSD, the Veteran's claim failed to provide any evidence of an in-service stressor as required by VA regulations.  
Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  38 C.F.R. § 3.304 (f) (2016); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002). 

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010); 38 C.F.R. § 3.304 (f)(3). 

However, in Acevedo v. Shinseki, 25 Vet.App. 286 (2012), the Court held that the regulation above, which lessens the evidentiary burden on claimants who allege entitlement to service connection for PTSD based on a stressor related to the Veteran's fear of hostile military or terrorist activity, is not applicable to a claim for PTSD based on military sexual trauma (MST). It was further noted that, to establish occurrence, an adequate medical report must rest on correct facts and reasoned medical judgment.  

While the Board acknowledges that the Veteran has claimed that his in-service incident should constitute MST, thus allowing for psychiatric evaluations to establish an in-service stressor, such interpretation of this VA regulation would run afoul of the language and spirit of the law.  Specifically, under 38 C.F.R. § 3.304(f)(5), MST is a form of in-service personal assault, specific to the victim.  Such definition does not include those who witnessed such events, as claimed by the Veteran.  As such, the Veteran's in-service experience cannot be considered MST, and therefore, even considering the Veteran credible, such would not be sufficient unless there was corresponding evidence that such an event occurred. 

Therefore, without a confirmed stressor, PTSD cannot be established for service connection purposes.  However, as the evidence demonstrates in the May 2016 examination, the Veteran also suffers from unspecified depressive disorder and substance-induced depressive disorder, a sufficient nexus opinion for those conditions remains in want. 
   
With regard to the claim of entitlement to service connection for erectile dysfunction, that claim is inextricably intertwined with the service connection claim for a psychiatric disability and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Associate any available VA and non-VA treatment records with the record. 

2.  Send the Veteran's claims file to an appropriate examiner who has not previously examined the Veteran to determine the nature, severity, and etiology of any psychiatric disability which may be present (under DSM-V criteria), excluding PTSD.  The examiner must review the claims file and must note that review in the report.  The examiner is asked to offer the following opinions:   

Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with any pre-existing psychiatric disorder other than PTSD? 

If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing psychiatric disorder other than PTSD WAS NOT aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during service?

If the examiner does not find that the Veteran clearly and unmistakably had a pre-existing psychiatric disorder other than PTSD, is it at least as likely as not (50 percent or greater probability) that the psychiatric disability, to specifically include depressive disorder, is related to any incident of active service?

An examination of the Veteran must be performed only if deemed necessary by the examiner providing the opinion.  A complete rationale for any opinion expressed should be included in the examination report. The examiner is asked to reconcile those findings of diagnosable disabilities with all previous examination findings and opinions.

3.  If any psychiatric condition is found to be service-connected, and/or due to any aspect of his active service, the RO should obtain an VA examination report on the nature and etiology of the Veteran's claimed ED, as secondary to his psychiatric disability.   

The examiner must specifically address if there is any relationship between the Veteran's claimed ED and any diagnosed psychiatric disability and/or any instance of his active service.  Specifically, the examiner should explicitly note if the Veteran's claimed ED is at least as likely as not (50 percent or greater probability) caused or etiologically related to any service-connected disability. The examiner should further opine whether his claimed ED is at least as likely as not (50 percent or greater probability) has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability.  A complete rationale for any opinion expressed should be included in the report.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


